Title: From George Washington to Adam Stephen, 6 September 1756
From: Washington, George
To: Stephen, Adam



[Winchester, 6 September 1756]
To Lieutenant-Colonel Adam Stephen. of the Virginia Regiment, at Fort-Cumberland.Sir,

Yours of the 17th & 23d August I received—Mr Boyd is just

returned from Williamsburg, settling his accompts, and getting a supply of cash—He will be with you to pay you off.
I am in hopes our men for the future will be better satisfied, as the Committee have allowed them 8d. per day and their clothes, without any stoppages or deductions. The Governor expects this encouragement will engage the Rangers to enlist.
I wrote him about Fort Cumberland being put down; but he says, as it is a Kings Fort, he can not venture to abandon it, without further orders from a higher power—He says Lord Loudon will be at Williamsburgh about the 20th November, and then the affair may be properly represented to him. He has however sent me orders to draw from thence a sufficient quantity of Stores for this and the other Forts, and I have accordingly sent waggons to be loaded with ammunition, &c. for that purpose.
The Governor informs me too, that he just received an Express from Major Lewis, acquainting him, that he might expect 150 cherokees to be at this place in a fortnight: That the Catawba King was gone to South Carolina, and had engaged to send 50 warriors to our assistance, on his return from thence. This will be a considerable help to us, as we shall be able to carry the war into their own Country, and use them in the same manner they have us for 12 months past—He adds, that the Catawbas’ and Cherokees are very firmly attached to our interest, and will still furnish us with more assistance, when the Fort in that country is compleated. ’Tis already in great forwardness. I have wrote to Captain Waggener of this; and ordered him to keep up a correspondence with yours & the other Forts—that you may hear from each other every week. I beg you will see to have every man at the fort supplied with a powder-horn & shot-bag.
The Governor has sued Hedgman for Scandal and has ordered Lieutenant Hall to attend the General Court, the 14th of October, as an Evidence; acquaint Mr Hall of this, and send him down. I have got orders from the Governor to enlist Servants; the masters to be paid a reasonable price upon the first purchase; deducting for the time they have served—you will observe this, if any should fall in with you. Complaint has been made that the Officers and Soldiers upon party, take up the Strays they find in the woods—Let these practices be discouraged.

Ensign Roy had my promise to be appointed to my company, as it is the company he before belonged to—in case my Brother did not accept, and he has declined it—I desire you will send Mr Roy down immediately to this place. I have received no monthly returns, which I expected regularly, besides weekly ones.
Let all your leisure hours be employed in disciplining the men; for as Lord Loudon is to be here, and will probably see them, I would willingly have them make the best appearance possible.
The waggons must be dispatched as soon as possible, loaded with powder, chiefly—the rest with Granades, Musket-ball, and a quantity of Flints; with some 12 lb. & 4 lb., grape-shot.
The powder is the most material, so let the greater proportion of that be sent. The men returned by the Officers abovementioned, at this place, are employed on the public works: But they must still continue them on their Rolls and Returns, and shall have them returned to their Companies, as soon as they have done here—if they belong properly to them.
Waters and Burrass behaved extremely ill when they were sent down last: If I could lay my hands on them, I would try the effect of 1000 lashes on the former, and whether a General court-martial would not condemn the latter to a life eternal! I shall not at this time enumerate the different kinds of charges laid to both—but desire you will enquire minutely of Mr Burrass what he did with the mare he brought from Fort-Cumberland: She was a creature belonging to the Heirs of Theobald, caught by Captain Ashby for me. I intended to have had her appraised, and allowed the heirs her full value. She was first carried to Fort-Cumberland, then brought down by that villain Burrass, and here sold or swapped—I want to know to whom, that I may get her, & do as I first intended. Captain Peachy applied to me for leave to take up Strays, &c. and said it was practised by the marylanders & pennsylvanians. If the people of those provinces are guilty of unlawful practices, I can not think it should be any excitement to us to follow their example: for under that pretence of getting Strays in the mountains, is carried on a scene of the greatest iniquity that can be imagined. The Horses on Pattersons Creek, South-Branch, and other of our deserted Settlements hitherwards, are taken up, sold and made away with, to the infinite detriment and oppression

of the people; who complain of these Grievances in the most sensible manner; and urge, that they are more oppressed by their own people, than by the Enemy. Were there a limitation given, the officers might, but the Soldiers would not observe any; and all strays whatever got, would be said to come within limited bounds. However, if you think you can put the Garrison of Fort Cumberland under proper restraints in this particular, I would rather that they be benefited by any advantages of this kind than the Enemy—or those who have no pretence, shou’d take them off. Therefore suffer no Horses to be deemed strays, or taken up as such, which run any where below the Flatts, either on the virginia or maryland side: and if any are caught above, if it is not known to whom they belong, let them be appraised by indifferent officers, upon their Honor; and the valuation, with the marks and brand be registered in a book for that purpose: Then let the person who takes such horses up, and claims them by this right, deliver to the owner, if any should come, the valuation—if such horses should be sold, or in his use & service—or else to deliver up the Horse. But if the horse should die, be killed or stray away from the Fort, in that case the person who takes him up, not to be answerable for the horse or valuation. No person tho’ is under any pretence to take up, with a view of keeping and detaining as his property, Horses where the owner is known. I will by no means consent, that any horses below the Flatts shall be taken upon the above terms—lest the property of people be affected, when they may have better chances of securing their own. In the above I have given you my sentiments—which you may, in a Court of Officers put under proper articles and heads, and made publick to, and strictly practised in the Garrison, under very severe penalties on Officers, and heavy corporal punishments on the Soldiers.
One thing more I think necessary, before any Officer or Soldier can pretend to lay just claim under the aforesaid articles: that is; to advertise in the nearest publick places in maryland and virginia; such as Winchester & Frederick-Town, Any horses so taken up, that the real owners upon procuring attested proof, may receive their Creatures by coming or sending for them. You will receive herewith a cask of Shoes, containing 14 dozen

pairs; which are to be distributed among the needy of the Soldiers; taking care that account is kept to whom they are delivered; so that the price may be stopped from their pay, at the usual rates of 7/6 per pair—and let me be immediately advised of their delivery and payment. You will order as strong an Escort with the waggons as you can, as far as Pearsalls: and should any of the waggoners want provision, let them be served, ordering your Commissary to remit an account of it to the Commissary here; that it may be deducted from their wages. I am &c.

G:W.
Winchester, Sept. 6th 1756.    

